Exhibit 10.1

AMENDMENT TO THE

ENERGEN CORPORATION

STOCK INCENTIVE PLAN

THIS AMENDMENT (this “Amendment”) to the Energen Corporation Stock Incentive
Plan (the “Plan”), is dated as of November 27, 2018.

1.    Effective Time. This Amendment shall become effective as of the “Effective
Time” (as defined in the Agreement and Plan of Merger, by and among Diamondback
Energy, Inc., Sidewinder Merger Sub Inc. and Energen Corporation, dated as of
August 14, 2018). If the Effective Time does not occur, this Amendment shall be
null and void ab initio. Except as expressly set forth herein, the Plan shall
remain in full force and effect in accordance with its terms.

2.    Definitions. Terms that are capitalized but not defined herein shall have
the meaning set forth in the Plan.

3.    Amendment to Definition of “Change in Control Termination”. With respect
to Awards that were outstanding as of August 14, 2018 and that remain
outstanding as of immediately prior to the Effective Time, subsection (2) of the
definition of “Change in Control Termination” in the Plan shall be amended and
restated as follows:

(2)    a voluntary termination for “good reason” (within the meaning of any
change in control severance plan for which the Participant is eligible or
agreement applicable to the Participant on the date on which a Change in Control
occurs) during the good reason termination protection period following a Change
in Control as specified in the applicable plan or agreement.

4.    Amendment to Sections 7.2 and 8.4. Notwithstanding any provision of
Sections 7.2 or 8.4 of the Plan to the contrary, Awards that were outstanding as
of August 14, 2018 and that remain outstanding as of immediately prior to the
Effective Time (a) shall be subject to full vesting (i.e., without proration)
upon a Qualified Termination due to Retirement occurring following the Effective
Time and (b) to the extent vested, shall be settled on the earliest date
permitted by Section 409A of the Code.